Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jordan Kwan on 8/19/2021.

The application has been amended as follows: 
The phrase “A communication device comprising a non-conducting membrane and a partial power source  device, wherein the communication device is prepared by a process comprising”  of claim 16 was changed to read “A method of manufacturing a communication device comprising a non-conducting membrane and a partial power source device, said method comprising:”
The phrase “The communication device of claim 16” in claim 17 was changed to read “The method of manufacturing a communication device of claim 16”.
The phrase “The communication device of claim 17” in claim 18 was changed to read “The method of manufacturing a communication device of claim 17”.
The phrase “The communication device of claim 18” in claim 19 was changed to read “The method of manufacturing a communication device of claim 18”.
The phrase “The communication device of claim 18” in claim 20 was changed to read “The method of manufacturing a communication device of claim 18”.
Reasons for Allowance
	Claims 9-11, 14 and 16-23 were allowed.
The following is an examiner’s statement of reasons for allowance: it is not known in the prior art to form a device comprising a partial power source configured for providing energy for the device to conduct communication when the partial power source is in contact with a conducting fluid, a silicon support structure, a layer of adhesion material deposited directly onto the support structure at a location, a layer of CuCl deposited directly on the adhesion material by PVD, a layer of transition metal deposited directly onto the support structure at a location opposite the location of the adhesion material and a second layer deposited directly on the transition metal that is dissimilar from the CuCl material as in claim 9, nor is it known to form a communication device comprising a non-conducting membrane and a partial power source by a process comprising providing the partial power source by depositing a transition metal layer on a surface opposite a surface having an adhesion material thereon, depositing a layer of non-reactive material on a side opposite the transition metal layer and wherein the non-reactive layer defines a plurality of holes, depositing a first material onto the adhesion material side such that the first material adheres to the non-reactive material, depositing a second material onto the transition metal layer, wherein the combination of first and second material create a voltage potential difference when in contact with an electrically conductive fluid, cutting an opening into a sheet of non-conducting material to product an assembly membrane sheet wherein the shape of the openings corresponds to the shape of the partial power device, inserting the partial power source into the opening of the assembly membrane sheet so as to product a loaded membrane sheet and cutting out the perimeter of the loaded membrane sheet around the inserted partial power source that includes a portion of the non-conducting material fitted around the partial power source as in claim 16.


Pertinent Prior Art
The most pertinent prior art (WO2006/001001) teaches using several of the layers of the current claims in a device that could be considered a communication device.  However, the prior art device is not configured to be a partial power or in a manner such that a voltage potential when the claimed layers are in contact with a conducting liquid. Further the prior art does not teach the same stacking order as claimed.
Another prior art (US5946550) teaches the use of magnesium electrode layers in electroluminescent devices but is not largely related to the same field of endeavor of the currently claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342.  The examiner can normally be reached on Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/ANDREW J BOWMAN/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717